DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2022 has been entered.
 
Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 4 April 2022 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10-12, 14-16, 19, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al., US 2004/0173618 (“Suzuki”)(previously cited) in view of Sato et al., JP 59-35956 B1 (“Sato”)(previously cited) and Frantz, Jeffrey When Vibration Welding is the Best Choice, Plastics Decorating, available online at https://plasticsdecorating.com/articles/2016/when-vibration-welding-is-the-best-choice/ on 5 February 2016 (“Frantz”)(newly cited)(copy provided herewith). US 2017/0029620 is relied upon as an English language equivalent of Sato. 
Regarding claims 10-12, 14, and 19, Suzuki discloses a pressure container which is suitable for storing compressed hydrogen wherein the container comprises a multilayer inner liner and an outer constraint layer [abstract, 0001, 0016, 0021, 0026]. The inner liner is formed from a plurality of split bodies which are welded together as claimed [0031, 0035-0038].  Because the split bodies are welded together there is intrinsically a joining site as claimed.  The welding may be accomplished via any known welding manner [0057].  The inner liner comprises a cover resin layer as an inner and/or outer layer wherein the cover resin layer(s) have/has a thickness of from 0.1 to 5 mm and may be formed from polyamide [0043, 0119].
Suzuki is silent regarding the inner liner of the pressure container having the claimed average spherulite size and the split bodies being welded together via infrared-ray welding or infrared-ray/vibration welding. 
Sato discloses a polyamide resin composition which is suitable for producing molded articles that are exposed to high pressure hydrogen and which forms molded articles having excellent weld properties [abstract].  The polyamide resin composition comprises a polyamide (A) and a polyamide (C) wherein polyamide (A) is PA 6 and polyamide (C) is PA 610 [0024, 0030, Table 1 – Examples 1-4 and 6-9].  The PA 610 is present in amounts of from 0.01 to 5 parts by weight based on 100 weight parts of PA 6 [abstract].  
Frantz teaches that vibration welding is accomplished by holding one component in place while creating a reciprocating linear motion under force by the mating part (page 1: second paragraph).  The advantages of vibration welding include relatively short cycle times, tolerance of heat history, additive, colorants, filler, and environmental contaminants (page 1-page 2: bridging paragraph).  Additionally, Frantz teaches that it is possible to form high strength, hermetic seals via vibration welding (page 1-page 2: bridging paragraph).  Frantz goes on to teach that clean vibration technology (CVT) is a newer technology in which the weld interfaces are preheated with an infra-red source and then vibration welded together (page 2: first full paragraph).  This CVT method is disclosed as has having all the advantages of vibration welding but minimizes the flash and particulates that are typically formed in standard vibration welding (page 2: first full paragraph).
Suzuki and Sato are both directed towards molded and welded articles for containing pressurized gases including hydrogen wherein the articles are formed from a polyamide resin. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have formed the cover resin layer(s) of the pressure vessel of Suzuki from the polyamide composition of Sato in order to take advantage of the composition’s suitability for producing molded articles that are exposed to pressurized hydrogen and to take advantage of the composition’s excellent weld properties. 
Suzuki and Frantz are both directed towards welded plastic products. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have welded the split bodies of the pressure container of Suzuki via the clean vibration technology welding method disclosed by Frantz with the expectation of providing the container with a high strength hermetic seal while minimizing flash and particulates.  The welding method used to produce the pressure container of modified Suzuki would have comprised preheating with infrared rays followed by vibration welding and therefore would have read on the claimed infra-red ray/vibration welding as well as the claimed vibration welding.
While modified Suzuki does not explicitly disclose the claimed average spherulite size and tensile strength properties, it is noted that the composition disclosed by Sato is identical to that disclosed in Applicant’s specification in terms of the species of both polyamide components as well as the proportion of PA 610 in the composition (see paragraphs 0041, 0042, 0049, 0094, Table 1 of Applicant’s specification as filed). Specifically, the composition of Sato’s Example 3 is identical to the composition used to produce Applicant’s disclosed Example 5 which meets the property limitations of the claim. As such, in the absence of objective evidence to the contrary, there is a reasonable expectation that the inner liner of the pressure vessel of modified Kato would have intrinsically had the same average spherulite size and tensile strength properties as are recited in claims 10-12, 14, and 19 (see MPEP 2112 V).
Regarding claims 15 and 22, Sato teaches that the composition may comprise ethylene bistearylamide as a release agent [0045] which reads on the claimed amide wax.  While modified Kato is silent regarding the amount of ethylene bistearylamide given that the compound is disclosed as being a release agent, it would have been obvious to one of ordinary skill in the art to have increased or decreased the amount of ethylene bistearylamide in the composition of ethylene bistearylamide in the polyamide composition of the pressure vessel of modified Kato through routine experimentation in order to respectively increase or decrease the mold release property of the composition (see MPEP 2145.05 II).  Varying the amount of ethylene bistearylamide in the composition of the pressure vessel of modified Suzuki through routine experimentation would have produced the claimed invention.
Regarding claims 16, 23, and 24, Sato teaches that the composition may comprise 1 part by weight of PA 610, have a melting point of 227 °C, and an invariant Q rising time of 168 second whereas PA 6 has an invariant Q rising time 175 seconds [0097, Table 1 – Example 3, Table 2 – Comparative Example 1].

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2010/0126385 to Heinrichs et al. – discloses a wax composition which is useful as a lubricant and release agent in plastic materials including polyamides resin [abstract, 0002, 0008, 0010-0013, 0023].  The wax composition consists of amide waxes [0010-0013] and is used in plastic material in amounts of from 0.2 to 5wt% (claim 13).

·US 2002/0028889 to Nakamura et al. – discloses a polyamide resin composition which shows high strength when welded [abstract, 0001, 0005]. The composition comprises 96-99wt% of a crystalline polyamide and 0.1 to 4wt% of a non-crystalline partially aromatic copolyamide [abstract, 0007-0035].

Response to Arguments
Applicant’s arguments filed 21 April 2022 with respect to claims 10-12, 14-16, 19, and 22-24 have been considered but are moot because in light of the new grounds of rejection set forth above which were necessitated by the amendments made to independent claim 10.
On pages 6 and 7 of the remarks Applicant asserts that the claimed infrared-ray and infrared-ray/vibration welding methods produce a molded article having an unexpected tensile strength retention ratio. However, it is noted that the molded article of Applicant’s Example 6 which is formed by hot plate welding still meets the tensile strength requirement of the claims. Additionally, the Examiner contends that the data provided in Applicant’s specification cannot reasonably be relied upon to concretely establish that the apparent difference in the tensile strength retention observed between the hot plate welded article (example 6) and the infrared ray welded or infrared ray/vibration welded articles (examples 1-5 and 7-9) is due only to the welding method and not due to other factors such as poor welding system/methodology optimization.  Said another way, the data provided by Applicant does not reasonably suggest that a higher degree tensile strength retention ratio cannot be achieved via hot plate welding or that the hot plate welding method used by Applicant for example 6 was optimized for maximum tensile strength retention.  As such, the data provided by Applicant cannot reasonably be relied upon to establish that there is criticality associated with the claimed infrared ray or infrared ray/vibration welding methods.  For these reasons, Applicant’s argument is not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782